
	

114 HR 2441 IH: AVG Flying Tigers Congressional Gold Medal Act
U.S. House of Representatives
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2441
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2015
			Mr. Graves of Missouri introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To award a Congressional gold medal, collectively, to the 1st American Volunteer Group of the
			 Chinese Air Force, also known as the AVG Flying Tigers, in recognition of
			 their service to the nation.
	
	
 1.Short titleThis Act may be cited as the AVG Flying Tigers Congressional Gold Medal Act. 2.FindingsCongress makes the following findings:
 (1)In April 1937, Claire L. Chennault, a retired Army Air Corps Captain was working as a military advisor to Chinese General Chiang Kai-shek during the Sino-Japanese War.
 (2)After President Roosevelt approved of Chennault’s request for a special air unit, Chennault spent the winter of 1940–41 overseeing the purchase of P–40 fighters and the recruitment of pilots and ground crew that would constitute the 1st American Volunteer Group of the Chinese Air Force, also known as the AVG Flying Tigers.
 (3)Of these pilots, 60 came from the Navy and Marine Corps, and 40 from the Army, and they were discharged from the armed services to be trained and instructed for the mission.
 (4)By 1942, after being organized and in part directed out of the White House, the AVG Flying Tigers had effectively been brought into the U.S. Army chain of command.
 (5)The AVG Flying Tigers successfully kept the port of Rangoon and the Burma Road open for a crucial stretch of time to allow Allied forces to reinforce the Pacific theater, which was dominated by the Imperial Japanese Army Air Force.
 (6)The AVG Flying Tigers’ kill ratio was far superior to that of Allied air groups in the Pacific theater.
 (7)The AVG Flying Tigers’ success is remarkable considering they were far outnumbered by Japanese fighters in almost all their engagements.
 (8)During their service, 33 AVG Flying Tigers pilots and three ground crew received the Order of the Cloud and Banner.
 (9)Many AVG Flying Tigers pilots received the Chinese Air Force Medal. (10)Each AVG Flying Tigers ace and double ace was awarded the Five Star or Ten Star Wing Medal.
 (11)President Franklin D. Roosevelt stated that the AVG Flying Tigers’ outstanding gallantry and conspicuous daring … is a source of tremendous pride throughout the whole of America.
 (12)The AVG Flying Tigers were disbanded on July 4, 1942. 3.Congressional gold medal (a)Award authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the award, on behalf of the Congress, of a single gold medal of appropriate design to the 1st American Volunteer Group of the Chinese Air Force, also known as the AVG Flying Tigers, collectively in recognition of their service to the nation.
 (b)Design and strikingFor the purposes of the award referred to in subsection (a), the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall strike the gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
			(c)Smithsonian institution
 (1)In generalFollowing the award of the gold medal in honor of the AVG Flying Tigers under subsection (a), the gold medal shall be given to the Smithsonian Institution, where it will be displayed as appropriate and made available for research.
 (2)Sense of CongressIt is the sense of Congress that the Smithsonian Institution should make the gold medal received under paragraph (1) available for display elsewhere, particularly at other appropriate locations associated with the AVG Flying Tigers.
 4.Duplicate medalsUnder such regulations as the Secretary may prescribe, the Secretary may strike and sell duplicates in bronze of the gold medal struck under section 3, at a price sufficient to cover the costs of the medals, including labor, materials, dies, use of machinery, and overhead expenses.
		5.Status of medals
 (a)National medalsMedals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.
 (b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.
			
